Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to remarks filed September 16, 2021. Applicant’s amendment to the claims overcomes the 112(b) and 103 rejection on record. A new grounds of rejection is presented below, necessitated by the amendment. As such, Applicant’s arguments regarding the previous rejection are moot. 
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 contains grammatical errors and misspellings for example “the counter electrode provided is on” is improper and “the electrolytic solution is filed” is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 22, the claim recites “wherein a void is provided between the first sealing member and the second sealing member around the injection hole in the first region”. This is not supported by the instant disclosure. Applicant points to Fig. 13 for support for such a limitation, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 21 and 22, the claims recite “the first sealing member” and “the second sealing member” in a manner which is unclear because as each cell includes a first and second sealing member, it is unclear which first or second sealing members are being referenced. Revision is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110277807 by Yang in view of US 20110174352 by Yang et al (hereinafter Yang ‘352) or alternatively, over Yang in view of US 20090095408 by LeCompte et al (hereinafter LeCompte) and Yang ‘352. 

Regarding Claim 1, Yang discloses a dye-sensitized solar cell (DSSC) module comprising a plurality of cells (Fig. 9) wherein the module comprising a first transparent substrate and a second, opposing substrate (110, 120 Fig. 2 teaching the claimed “the dye-sensitized solar cell module comprising a first light-transmitting substrate and a second substrate”). Each cell within the module comprises an electrolyte (150 Fig. 2 teaching the claimed “an electrolytic solution”), a first transparent conductive oxide (TCO) on the first substrate (111 Fig. 2 [0037] teaching the claimed “a first transparent conductive layer disposed on the first light-transmitting substrate and opposed to the electric solution”), a porous semiconductor supporting a photosensitizer (113 Fig. 2 [0038]-[0039] teaching the claimed “a porous semiconductor layer disposed on the first transparent conductive layer and opposed to the second substrate;  a photosensitizer supported on the porous semiconductor layer”) and a counter electrode (121 Fig. 2 teaching the claimed “a counter electrode provided between the porous semiconductor layer and the second substrate”). 

A first sealing member seals the perimeter of the DSSC between the first and second substrates (231 Fig. 6 teaching the claimed “a first sealing member that forms a space between the first light-transmitting substrate and the second substrate, the space being filled with the electrolytic solution”). The sealing member extends about a periphery of the cells (Fig. 6 for example teaching the claimed “wherein the first sealing member is provided on only a peripheral portion of each of the plurality of dye-sensitized solar cells”).  

Yang fails to disclose the first sealing member includes an extension region as claimed. 



Alternatively, LeCompte discloses a module comprising electrolytic devices wherein each device includes a sealing member comprising extensions so as to form an injection port (37a Fig. 3a [0031] teaching the claimed “and forms or has an injection hole that has an opening for injecting the electrolytic solution to the space, wherein the first sealing member includes an extension region extending in a first direction for forming the injection hole, and the injection hole is formed by an inner surface of the extension region of the first sealing member”). 

LeCompte discloses a routine and conventional manner by which injection ports for electrolytic devices are formed using peripheral sealing members to include an extension through which the port is formed and filled with electrolyte, therefore, a skilled artisan would find it obvious to use such a routine and conventional structure in Yang’s DSSC, as the claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 
 
A second sealing member fills the injection hole (Yang 370 Fig. 10 teaching the claimed “and a second sealing member that seals the injection hole to hermetically seal the space”). As the second sealing member is disposed within the injection port formed by the first sealing member and extension regions thereof, it necessarily is provided around the extending region, teaching the claimed “the 

In a cross-section parallel to the principal surface of the first substrate (i.e. the cross section from top to bottom of Fig. 10), the width of the injection hole (indicated by distance 1 below) is less than a distance from a first point wherein the first sealing member, second sealing member and electrolyte meet to a second point where the first sealing member, second sealing member and electrolyte meet (indicated by distance 2 below teaching the claimed “wherein, in a cross section parallel to a principal surface of the first light-transmitting substrate and including the injection hole, a distance H is larger than a width h of the opening of the injection hole, where the distance H is a distance between two contact points at which the first sealing member, the second sealing member, and the electrolytic solution are in contact with each other”). 


    PNG
    media_image1.png
    525
    615
    media_image1.png
    Greyscale

 				Annotated Fig. 10 Yang 

Yang discloses the injection hole may be shared between adjacent sub-cells, thereby not disclosing the claimed configuration relating to an injection hole for each cell. 

However, Yang ‘352 discloses a routine and conventional DSSC wherein there is a separate and distinct injection hole for each cell within the DSSC module (Fig. 3) and wherein each injection hole includes a sealing element (140 Fig. 1 for example) teaching the claimed “wherein the first sealing member separates each of the plurality of dye-sensitized solar cells from the others, wherein the first sealing member prevents flow between adjacent cells and each injection hole corresponds to a single cell space, wherein each of the plurality of dye-sensitized solar cells has only one of the injection hole”. 

As Yang ‘352’s configuration is routine and conventional in the art for including electrolyte in an interior space of a DSSC and sealing said interior space, it would have been obvious for a skilled artisan to use a single injection hole per solar cell, as taught by Yang ‘352, in Yang’s module, as The claimed 


Regarding Claim 2, modified Yang discloses in at least one embodiment, the first sealing member is approximately planar such that an angle between a surface of the first sealing member a surface of the second sealing member is greater than 90 degrees and less than 180 degrees (Yang Fig. 8 teaching the claimed “wherein, in the cross section, an angle, theta, between the first sealing member and the second sealing member at each of the two contact points is 90 degrees or more and less than 180 degrees”). 
 
Regarding Claim 3, modified Yang discloses the cross-section of the injection hole is rectangular (Yang Fig. 8 for example teaching the claimed “wherein, in the cross section, the injection hole has a rectangular shape”).  
 
Regarding Claim 4, modified Yang discloses the width of the injection hole increased toward the interior of the DSSC (Yang Fig. 10 for example teaching the claimed “wherein, in the cross section, a width of the injection hole increases from the opening of the injection hole as a distance from the opening increases”).  This configuration is identical to the instant configuration wherein the injection hole comprises a planar segment which opens into a “continuously increasing” opening within the body of the cell (see instant Fig. 6 for example). 
 
Regarding Claim 5, modified Yang discloses a boundary between the first and second sealing members is rounded in shape (Yang see rounded portion proximate the injection hole Fig. 10 teaching 
 
Regarding Claim 6, modified Yang discloses the second sealing member has a convex shape protruding toward the interior of the DSSC (Yang Fig. 10 for example teaching the claimed “wherein, in the cross section, the second sealing member has a convex shape protruding toward the electrolytic solution”).  

Regarding Claim 9, modified Yang discloses the opening of the injection hole, the first substrate, and the second substrate are aligned about their edges (Yang Fig. 3 teaching the claimed “wherein, when the dye-sensitized solar cell is viewed in a direction normal to the principal surface, an edge of the first light-transmitting substrate, an edge of the second substrate, and the opening are aligned with each other”). 
 
Regarding Claim 10, modified Yang discloses the second electrode may include both a TCO and metal (Yang [0042] teaching the claimed “further comprising a second transparent conductive layer that is disposed on the electrolytic solution side of the first light-transmitting substrate so as to be separated from the first transparent conductive layer, and wherein the counter electrode is electrically connected to the second transparent conductive layer”). 

Regarding Claim 20, modified Yang discloses the second sealing member has a portion provided in and around the opening of the injection hole on the first light-transmitting substrate (Yang Fig. 6, 10 teaching the claimed “wherein the second sealing member has a portion provided in and around the opening of the injection hole on the first light-transmitting substrate”). 

Regarding Claim 21, modified Yang discloses a plurality of cells including two adjacent cells (Yang Fig. 1 teaching the claimed “wherein the plurality of dye-sensitized solar cells includes first one of the plurality of dye-sensitized solar cells and second one of the plurality of dye-sensitized solar cells adjacent to the first one of the plurality of dye-sensitized solar cells in the second direction”) but fails to disclose the configuration as claimed, however, Yang ‘352 discloses a “sealing block” which is disposed on the outside of the injection port plugs thereby being in a region between adjacent DSSC in the module (160 Fig. 1 teaching the claimed “the second sealing member around the injection hole is located on a first region between the extension region of the first sealing member of the first one of the plurality of dye-sensitized solar cells and the extension region of the first sealing member of the second one of the plurality of dye-sensitized solar cells”). This forms a double sealing structure about the injection ports ([0031]). 

Therefore, a skilled artisan would be motivated to include a sealing block, as taught by Yang ‘352, in Yang’s module, in order to provide a double sealing structure about the injection ports. 

	Regarding Claim 22, modified Yang as combined includes a block sealant which is not penetrated by the first sealing member, thereby when disposed abutting the extension portions of the sealing members, a void space would result between adjacent extensions in the second direction (Yang ‘352 Fig. 1, LeCompte Fig. 3a teaching the claimed “wherein a void is provided between the first sealing member and the second sealing member around the injection hole in the first region”). 
  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of LeCompte and Yang ‘352 as applied to claim 3 or 5 above, and further in view of 20090272433 by Morooka et al (hereinafter Morooka).

Regarding Claim 7, Yang discloses the limitations of Claim 3 and further discloses the second sealing member has a convex shape protruding toward the interior of the DSSC (Fig. 8 for example teaching the claimed “wherein, in the cross section, the second sealing member has a convex shape protruding toward the electrolytic solution”). Yang fails to disclose the width of the opening. 

However, Morooka discloses increasing the width of the opening to insert an electrolyte into a DSSC allows for increased production rate by increasing the speed of electrolyte injection ([0014]). A skilled artisan would appreciate that increasing the injection hole size would also require increased material cost associated with the second sealing material and an increased risk of leakage, therefore, a skilled artisan would appreciate the width of the injection opening should be optimized for injection speed, cost, and leakage risk, requiring no more than routine experimentation to arrive at a width which render obvious the claimed relationships, thereby rendering obvious the claimed “wherein the relations H/h≥1.68 and 0.83≥h/L hold, where L is a distance from an apex of the convex shape to a first one of two opposite sides of the rectangular shape, a second one of the two opposite sides corresponding to the opening”). The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).
 


Yang fails to disclose the width of the opening. 

However, Morooka discloses increasing the width of the opening to insert an electrolyte into a DSSC allows for increased production rate by increasing the speed of electrolyte injection ([0014]). A skilled artisan would appreciate that increasing the injection hole size would also require increased material cost associated with the second sealing material and an increased risk of leakage, therefore, a skilled artisan would appreciate the width of the injection opening should be optimized for injection speed, cost, and leakage risk, requiring no more than routine experimentation to arrive at a width which render obvious the claimed relationships, thereby rendering obvious the claimed “wherein the relations H/h≥1.68 and 0.83≥h/L hold, where L is a distance from an apex of the convex shape to the opening”). The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of LeCompte and Yang ‘352 as applied to claim 1 above, and further in view of 20140096813 by Komiya et al (hereinafter Koyima). 

Regarding Claim 23, modified Yang discloses the limitations of Claim 1 but fails to discloses the claimed configuration of the placement of the counter electrode. 

However, Koyima discloses a DSSC module comprising a plurality of cells wherein the stack includes the first substrate, porous semiconductor, counter electrode, electrolyte then second electrode in that order (Fig. 1 for example teaching the claimed “wherein the counter electrode is provided on the porous semiconductor layer, and separated from the second substrate, and the electrolytic solution is filled in a space between the second substrate and the counter electrode”). Such a configuration of DSSCs is routine and conventional in the art. 

Therefore, a skilled artisan would appreciate any known configuration of elements within a DSSC may be employed in modified Yang’s module, as taught by Koyima, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 



	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721